The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 3, in the heading therein, it is noted that --of the Invention-- should be inserted after “Detail Description” for consistency with PTO guidelines. Page 3, in paragraph [0012], note that --the detail description of the drawings-- should be inserted after “throughout” for an appropriate characterization. Page 3, in paragraph [0016], first line therein, it is noted that the recitation of “its derivative” should be rewritten as --derivatives thereof-- for an appropriate characterization. Page 4, in paragraph [0019], first, second, 4th lines therein and page 7, in paragraph [0026], last line therein, note that the term “Figures” is vague in meaning as to which figures are intended (i.e. all, some, particular one(s), etc.), respectively at these instances and thus appropriate clarification is needed. Page 9, in paragraph [0032], 5th, 8th, 10th lines therein; page 10, in paragraph [0037], 6th, 8th, 9th lines therein; page 13, in paragraph [0047], second line therein: note that --as depicted in Figure 1-- should be inserted after “115” (i.e. in paragraph [0032] 5th line therein; in paragraph [0037], 8th line therein; in paragraph [0047], second line therein), inserted after “145” (i.e. in paragraph [0032], 8th line therein; in paragraph [0037], 6th line therein), inserted after “125” (i.e. in paragraph [0032], 10th line therein) and inserted after “110” (i.e. in paragraph [0037], 9th line therein), respectively at these instances for appropriate characterizations consistent with the labeling in that drawing. Page 9, in paragraph [0033], second line therein, note that the recitation of “the top portion 260” should be rewritten as --a top portion 260”, especially since this is the first recited instance of this feature. Page 10, in paragraph [0036], 4th line therein, note that a --,-- should be inserted after “redundancy” for grammatical clarity and note that the recitation of “Figure 3 may not include each and every element of Figure 3” is vague in meaning and thus appropriate clarification is needed. Page 10, in paragraph [0037], second line therein; page 11, in paragraph [0038], last line therein; page 12, in paragraph [0041], 11th line therein: note that use of the label “300” is vague in meaning respectively at these instances, especially since such label does not actually appear in the corresponding drawing(s) and thus appropriate clarification is needed. Page 11, in paragraph [0041], second line therein, note that --(Figure 1)-- should be inserted after “150” for consistency with the labeling in that drawing and note that the reference label “350” is vague in meaning, especially since no such reference label appears in any drawing and thus appropriate clarification is needed; 8th line therein, note that the pronoun “it” should be rewritten as --the waveguide 345-- to indicate the intended feature for clarity and completeness of description; 10th line therein, note that the pronoun “it” should be rewritten as --the adhesive material 307-- to indicate the intended feature for clarity and completeness of description. Page 12, in paragraph [0042], last line therein, it is noted that the term “the” should be deleted for idiomatic clarity. Page 12, in paragraph [0043], second line therein, it is noted that --than-- should be inserted after “rather” for idiomatic clarity. Page 13, in paragraph [0046], 7th & 8th lines therein and page 16, in paragraph [0055], first line therein, note that --(Figure 4)-- should be inserted after “B-B” (i.e. paragraph [0046], 7th line therein), inserted after “A-A” (i.e. paragraph [0046], 8th line therein) and inserted after “420” (i.e. paragraph [0055]), respectively at these instances for consistency with the labeling in that drawing. Page 13, in paragraph [0048], third line therein, note that the recitation of “layers 415 coupled with a core 420” should be rewritten as -- layers 415 (Figures 4 and 6) coupled with a core 420 (Figure 4)-- for consistency with the labeling in those drawings. Page 14, in paragraph [0049], last line therein; page 14, in paragraph [0050], 4th line therein; page 14, in paragraph [0051], third line therein; page 16, in paragraph [0055], third line therein: note that --as depicted in Figure 3-- should be inserted after “330” (i.e. paragraph [0049]), inserted after “325” (i.e. paragraphs [0050] & [0051]) and inserted after “345” (i.e. paragraph [0055]), respectively at these instances for appropriate characterizations consistent with the labeling in that drawing. Page 17, in paragraph [0059], third line therein, note that --as depicted in Figures 4-6-- should be inserted after “410” for an appropriate characterization consistent with the labeling in those drawings. Page 17, in paragraph [0061], 4th line therein and in paragraph [0062], second line therein, note that --as depicted in Figure 6-- should be inserted after “445” (i.e. paragraph [0061]) and inserted after “460” (i.e. paragraph [0062]), respectively at these instances for appropriate characterizations consistent with the labeling in that drawing. Page 17, in paragraph [0062], first line therein, it is noted that --(Figure 7)-- should be inserted after “520” for consistency with the labeling in that drawing. Page 18, in paragraph [0064], 4th, 5th lines therein, note that the reference labels “430 or 530” (i.e. 4th line therein) and “415 or 515” (i.e. 5th line therein) should be rewritten as --430 (Figure 5) or 530 (Figure 7)-- and --415 (Figure 5)  or 515 (Figure 7)--, respectively at these instances for consistency with the labeling in those drawings; last line therein, note that --as depicted in Figure 5-- should be inserted after “425” for an appropriate characterization consistent with the labeling in that drawing. Page 18, in paragraph [0065], third line therein, note that reference labels “325, 432, or 532” should be rewritten as --325 (Figure 3), 432 (Figure 5) or 532 (Figure 7)-- for consistency with the labeling in those drawings. Page 18, in paragraph [0067], second line therein and page 21, in paragraph [0076], second line therein, note that reference labels “100 or 200” should be rewritten as --100 (Figure 1) or 200 (Figure 2)--, respectively at these instances for consistency with the labeling in those drawings. Page 20, in paragraph [0072], 4th line therein, it is noted that the term “its” should be rewritten as --corresponding-- for an appropriate characterization. Page 21, in paragraph [0074], 4th line therein, it is noted that the pronoun “Their” should be rewritten to indicate the intended feature for clarity and completeness of description. Page 21, in paragraph [0076], second line therein, note that reference labels “110 or 210” should be rewritten as --110 (Figure 1) or 210 (Figure 2)-- for consistency with the labeling in those drawings. Note that reference label “525”, appearing in Figure 7, needs to be correspondingly described in the specification description for clarity and completeness of description.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more alignment mechanisms being a solder resist groove (i.e. claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description that the one or more alignment mechanisms include a solder resist groove, as recited in claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2; 12; 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, lines 1 & 2, note that it is unclear how “one or more waveguide channels”, as recited herein relates to “a waveguide channel”, as recited earlier in claim 1 (i.e. a (singular) waveguide channel is a part of the one or more waveguide channels, the one or more waveguide channels are separate and distinct from a (singular) waveguide channel, etc.). Appropriate clarification is needed.
In claim 12, line 4, note that it is unclear how “an electromagnetic signal”, as recited herein relates to “an electromagnetic signal”, as recited earlier in claim 9 (i.e. one in the same electromagnetic signal, distinctly different electromagnetic signals, etc.). Appropriate clarification is needed.
In claim 16, it is noted that it is unclear whether the recitation of “the sacrificial layer includes copper” would be an accurate characterization of this aspect of the invention. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 9, line 7, note that --the plurality of layers of the-- should be inserted prior to “dielectric” for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cook et al. 
Cook et al (i.e. FIG. 2) discloses a semiconductor package, including a package substrate (i.e. 220) coupled with a die (i.e. high frequency circuitry 250) and the package substrate includes one or more layers (i.e. as evident from FIG. 2); a waveguide (i.e. DWG 200) is coupled to the first package substrate (220), as evident from FIG. 2; the waveguide including two or more layers (i.e. a core layer and a cladding layer, as evident from related FIG. 5) having different dielectric constants (e.g. see paragraph [0027]), such that the interface between the core and cladding layers functions as a singular waveguide channel permitting propagation of electromagnetic waves having a frequency greater than 30 GHz (e.g.100 GHz, as described in paragraph [0028]) along the waveguide. Regarding claims 3 & 4, as evident from related FIG. 15, two or more package substrates (e.g. nodes (1501, 1502) in related FIG. 15) each include a corresponding die (e.g. transceivers (1551, 1552) in related FIG. 15) that are interconnected by a waveguide (e.g. 1561) of the type described in earlier embodiments (e.g. such as in FIG. 5). Regarding claims 7 & 8, note that the waveguide (e.g. 200) includes a signal launcher (i.e. dipole antenna (222) in FIG. 2) that is capable of coupling electromagnetic waves between the waveguide (200) and the die (250).
Claims 1-5, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bae et al. 
Bae et al (i.e. FIGS. 1A, 2) discloses a semiconductor package, including a package substrate (e.g. board 100a) coupled with a die (i.e. first chip 200a) and the package substrate includes one or more layers (i.e. as evident from FIG. 2); a waveguide (i.e. 300) is coupled to the first package substrate (100a), as evident from FIG. 1A; the waveguide including two or more layers (i.e. dielectric part (310) including a first dielectric part and a second dielectric part, as evident from related FIG. 3) having different dielectric constants or permittivites (e.g. see paragraph [0036]), such that the interface between the different dielectric parts functions as a singular waveguide channel permitting propagation of electromagnetic waves having a frequency greater than 30 GHz along the waveguide. Regarding claims 3 & 4, as evident from related FIG. 1A, two package substrates (e.g. boards (100a, 100b) in FIG. 1A) each include a corresponding die (e.g. first/second chips (200a, 200b) in FIG. 1A) that are interconnected by a waveguide (i.e. 300) of the type described in related FIG. 3. Regarding claim 5, note that FIG. 2 depicts the details of the board and die arrangement and includes an opening in the board that functions to provide alignment of the waveguide (300) with a radiating patch (i.e. 403) associated with the board and die arrangement. Regarding claims 7 & 8, note that the waveguide (300) includes a signal launcher (i.e. patch (403) in FIG. 2) that is capable of coupling electromagnetic waves between the waveguide (300) and the die (100a/100b).
Claims 1-4, 7, 8; 9-12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Connor et al. 
Connors et al (i.e. FIG. 1) discloses a semiconductor package, including a package substrate (i.e. multi-layer PCB 105) coupled with a die (e.g. processor 110A) and the package substrate includes one or more layers (i.e. dielectric layers 130); a waveguide (i.e. dielectric waveguide 140) is coupled to the first package substrate (105), as evident from FIG. 1; the waveguide including two or more layers (i.e. a core layer (205) and a cladding layer (210) as per claim 10, as evident from related FIG. 3) having different dielectric constants (e.g. see paragraph [0028]), such that the interface between the core and cladding layers functions as a singular waveguide channel permitting propagation of electromagnetic waves having a frequency greater than 30 GHz (e.g. between 30 to100 GHz, as described in paragraph [0040]) along the waveguide. Regarding claims 3, 4 & 9, as evident from FIG. 1, two package substrates each include a corresponding die (e.g. processors (110A, 110B) in FIG. 1) that are interconnected by the waveguide (140) as described with respect to related FIG. 3. Regarding claims 7 & 8, note that the waveguide (140) includes a signal launcher (i.e. center conductor 155) that is capable of coupling electromagnetic waves between the waveguide (140) and the die (110A/110B). Regarding claim 9, as described in paragraph [0027], the processors (110A/110B) and the PCB (105) can be configured as a computing device (i.e. a computing system). Regarding claim 11, as evident from related FIG. 3, it is noted that ground planes (135) function as metal cladding layers. Regarding claim 12, as evident from related FIGS. 12A to 12E, plural waveguide channels (i.e. plural waveguide paths (1215) in FIG. 12B) can be formed, such as to realize plural cores (i.e. 1220) adjacent claddings (i.e. 1205).
Claims 6; 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 17-20 are allowable over the prior art of record, especially since none of the prior art of record teach and/or suggest the steps employed in the method of forming the waveguide, as recited in independent claim 15.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Payne et al and Herbsommer et al each disclose using a dielectric waveguide to electrically connect integrated circuit chips on a substrate board.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee